Peters, J.
I concur in the opinion of the Chief Justice, except his criticism on the language of the judge on the circuit. The motion does not profess to give us the words of the charge, but merely states its substance ; and the question now is, whether the judge spoke positively, or hypothetically; or whether the charge was absolute, or conditional. The question submitted to the judge was, whether a quit-claim deed, without valuable consideration expressed, is valid between the parties. This question he was certainly bound to answer ; and, I think, he has done it. The motion states, that the judge informed the jury, that “ a quit-claim deed, without valuable; consideration expressed, might be good between *405the parties that is, that the law did not render such a deed void ; and so I think the jufry must have understood him •, for if the law made sach a deed void, it could not possibly be good.
But, as I concur entirely with his honour, in.thinking that justice has been done to the plaintiff, on all the other points, 1 am clearly of opinion, that we ought not to advise a new trial; for a quit-claim deed would avail nothing, against an adverse possession of fifteen years. In Depeyster v. The Columbian Insurance Company, 2 Caines, 85. 90. it is said, by Livingston, J. in delivering the opinion of the conrt, “ admitting a mistake inthejudge’s-charge, a new trial ought not always to be the necessary consequence ; it is not for every misdirection in point of law, that the parties should be put to the expense of further litigation. If the result from the testimony would probably have been the same, whether a particular direction had been given or not, it can be no reason for granting a new trial.” The same doctrine is laid down in Edmonson v. Machell, 2 Term Rep. 5. “ An application for a new trial,” said Ashhurst, J. in delivering the opinion of all the judges of England, “ is an application to the discretion of the court, who ought to exercise that discretion, in such a manner, as will best answer the ends of justice. There does not appear to be any ground for the defendant to call on the discretion of the court, to send this cause down to be re-tried, on a technical objection in point of law. And all the judges are unanimously of opinion, that, as complete and substantial justice has been done, there is no reason to grant a new trial.” If, then, a new trial ought not to be granted, on a mere technical objection in point of law, a fortiori it ought not to'be granted, on amere grammatical objection.
Chapman, Brainard, and Bristol, Js. were of the same opinion.
New trial not to be granted.